Title: To James Madison from Thomas Jefferson, 15 November 1824
From: Jefferson, Thomas
To: Madison, James


        
          Monticello Nov. 15. 24.
        
        I would have accompanied the General to-day but for two reasons, I have not strength, and I should only have added to your embarrasmts. He leaves you Friday morning to partake of a dinner and ball at Fredsbg. on Saturday. The miss Wrights are detained here by the sickness of one of them. They go hence to the Natural bridge and return to Washington by Staunton, Winchester & Harper’s ferry. No letter yet from Gilmer. His last was Aug. 27. Affectly. yours.
      